DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 25-29 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For example, claim 1 recites “sweeping the depth sensor from the first pitch angle to a second pitch angle greater than the first pitch angle to locate a top of the head of the user…”, it is unclear in this context what “greater than the first pitch angle” relates to. The examiner recommends providing more context, such as providing an x-axis/y-axis for the angle, or general direction of the pitch by which the angles are being compared such that one may be considered greater than the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (“Moore”) (U.S. PG Publication No. 2017/0076487) in view of Yang et al. (“Yang”) (U.S. PG Publication No. 2007/0126733) and Schlecht et al. (“Schlecht”) (U.S. Patent No. 10,247,682).

In regards to claim 25, Moore teaches a method for modeling a human body comprising: 
	initiating a first scan cycle while a user occupies a scale platform at a first time (See ¶0042 in view of FIG. 10-15 wherein there may be multiple scan times/occurrences, also see FIG. 9 wherein a person may stand on a scale platform); 
	during the first scan cycle: 
		driving an optical sensor along a first helical path above the scale platform and about the user (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); 
		at each capture position in a first sequence of capture positions along the first helical path, recording a first subset of scan images, in a first sequence of scan images, via the optical sensor (See ¶0028 in view of 0034-0036);  
	calculating a first set of transforms that align the first sequence of scan images (See for example ¶0031 wherein the system takes a plurality of images, these are then compiled into a body mesh, from 
	compiling the first sequence of scan images according to the first set of transforms to generate a first 3D model of the user for the first time (See ¶0031 as described above wherein the image data is transformed into mesh data and then into measurement data).
	Moore, however, fails to teach detecting a body feature offset above the scale platform in the first sequence of scan images; predicting a size characteristic of the user based on a position of the body feature above the scale platform; calculating a second helical path based on the size characteristic of the user; driving the optical sensor along the second helical path; and recording a second subset of scan images, in the first sequence of scan images, along the second helical path.
	In a similar endeavor Yang shows in ¶0024 that “For example, the height of the user can be predicted by the length of the user's foot,” – ¶0024, this shows that indeed a size characteristic of the user may be based on a position of a body feature being measured. Secondly, Schlecht shows in col. 8, li. 36-67 that when performing a helical scan on an object, the system may, in response to an indicated height of the object under scan, calculate a helical pitch, number of helical sets, number of revolutions per set, etc. These teachings may be incorporated together such that a height of the user is predicted simply from the length of the user’s foot, from here an appropriate helical pitch, revolutions, height difference per projection and other factors in the scan are determined as described above.
	Therefore together Moore, Yang and Schlecht teach detecting a body feature offset above the scale platform in the first sequence of scan images (See FIG. 5 of Moore in view of ¶0024 of Yang); 
		predicting a size characteristic of the user based on a position of the body feature above the scale platform (See ¶0024 of Yang); 
		calculating a second helical path based on the size characteristic of the user (See ¶0024 of Yang in view of col. 8, li. 36-67 and FIG. 3D of Schlecht); 

		recording a second subset of scan images, in the first sequence of scan images, along the second helical path (See ¶0028 in view of 0034-0036 of Moore in view of col. 8, li. 36-67 and FIG. 3D of Schlecht).
		It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yang and Schlecht into Moore because it allows for correlation between areas of a human body as described in ¶0024 of Yang, from which various equations may be used, additionally it allows for improved data acquisition based upon the height of the object as described by Schlecht, thus improving accuracy and efficiency.

In regards to claim 26, Moore teaches the method of claim 25: 
	wherein recording the first subset of scan images, in the first sequence of scan images, comprises recording a first subset of depth images, in a first sequence of depth images, via the optical sensor comprising a depth sensor (See ¶0028 in view of 0034-0036); 
	wherein calculating the first set of transforms comprises calculating the first set of transforms that align the first sequence of depth images (See for example ¶0031 wherein the system takes a plurality of images, these are then compiled into a body mesh, from which then body measurements are extracted in order to create measurements; also see FIG. 18a-18e); and 
	wherein compiling the first sequence of scan images to generate the first 3D model of the user comprises compiling the first sequence of depth images according to the first set of transforms to generate the first 3D model of the user (See ¶0031 as described above in view of 0042 wherein this data may be taken over time, also see FIG. 10-15).

In regards to claim 27, Moore fails to teach the method of claim 25: wherein detecting the body feature in the first sequence of scan images comprises detecting a lower leg feature of the user in the first sequence of scan images; wherein predicting the size characteristic of the user comprises predicting a height of the user based on a position of the lower leg feature above the scale platform; and wherein calculating the second helical path comprises calculating the second helical path based on the height of the user.
	In a similar endeavor Yang and Schlecht together teach wherein detecting the body feature in the first sequence of scan images comprises detecting a lower leg feature of the user in the first sequence of scan images (See ¶0024 of Yang); 
	wherein predicting the size characteristic of the user comprises predicting a height of the user based on a position of the lower leg feature above the scale platform (See ¶0024 of Yang); and 
	wherein calculating the second helical path comprises calculating the second helical path based on the height of the user (See col. 8, li. 36-67 and FIG. 3D of Schlecht in view of ¶0024 of Yang).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yang and Schlecht into Moore because it allows for correlation between areas of a human body as described in ¶0024 of Yang, from which various equations may be used, additionally it allows for improved data acquisition based upon the height of the object as described by Schlecht, thus improving accuracy and efficiency.

In regards to claim 28, Moore fails to teach teaches the method of claim 25: wherein detecting the body feature in the first sequence of scan images comprises detecting a head of the user in the first sequence of scan images; wherein predicting the size characteristic of the user comprises predicting a height of the user based on a position of the head of the user above the scale platform; wherein calculating the second helical path comprises calculating the second helical path based on the height of 
	In a similar endeavor Yang and Schlecht together teach wherein detecting the body feature in the first sequence of scan images comprises detecting a head of the user in the first sequence of scan images (See FIG. 2 of Yang, this is obvious in view of Moore’s teachings of a whole body scan); 
	wherein predicting the size characteristic of the user comprises predicting a height of the user based on a position of the head of the user above the scale platform (It is obvious to one of ordinary skill in the art that a height of the user may be predicted from the position [height] at which the height is at above the platform); 
	wherein calculating the second helical path comprises calculating the second helical path based on the height of the user (See col. 8, li. 36-67 and FIG. 3D of Schlecht); and 
	further comprising, in response to detecting the head of the user in the first sequence of scan images, increasing a pitch angle of the optical sensor to locate a top of the head of the user in the field of view of the optical sensor while driving the optical sensor along the second helical path (See col. 8, li. 36-67 and FIG. 3D of Schlecht in view of ¶0024 of Yang, furthermore it is obvious to one of ordinary skill in the art that the top of a head of the user would be included in the overall body scan).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yang and Schlecht into Moore because it allows for correlation between areas of a human body as described in ¶0024 of Yang, from which various equations may be used, additionally it allows for improved data acquisition based upon the height of the object as described by Schlecht, thus improving accuracy and efficiency.

In regards to claim 29, Moore teaches the method of claim 25, further comprising: 

	during the second scan cycle: 
	driving the optical sensor along the first helical path followed by the second helical path (See ¶0028 and 0034 in view of FIG. 9; also see ¶0035 and 0036 for more information); and 
	recording a second sequence of scan images, via the optical sensor, at each capture position in a second sequence of capture positions along the first helical path (See ¶0028 in view of 0034-0036; also see ¶0042); and 
	compiling the second sequence of scan images according to the first set of transforms to generate a second 3D model of the user for the second time (See ¶0031 as described above in view of 0042 wherein this data may be taken over time, also see FIG. 10-15).
	Moore, however, fails to teach recording a second sequence of scan images, via the optical sensor, at each capture position in a second sequence of capture positions along the first helical path and the second helical path.
	In a similar endeavor Moore and Schlecht together teach recording a second sequence of scan images, via the optical sensor, at each capture position in a second sequence of capture positions along the first helical path and the second helical path (See col. 8, li. 36-67 and FIG. 3D of Schlecht in view of ¶0028 and 0034-0036 of Moore).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schlecht into Moore because it allows for improved data acquisition based upon the height of the object as described by Schlecht, thus improving accuracy and efficiency.

Allowable Subject Matter
Claims 1, 4-6, 8, 9, 13, 14, 21-24 and 30-32 would be allowable, pending the 112(b) rejections as seen above, as well as the rejections pending for claims 25-29.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record (in particular, Moore et al. [U.S. PG Publication No. 2017/0076487] in view of Yang et al. [U.S. PG Publication No. 2007/0126733] and Schlecht et al. [U.S. Patent No. 10,247,682]) do not disclose, with respect to claim 1, a method for modeling a human body which starts with an initial first scan cycle of a user occupying the scale platform at a first time, during a first portion of the first scan cycle a depth sensor is driven along a first segment of a path at a first pitch about the user above the scale platform, locating a first body feature of the user within its field of view and recording a first sequence of depth images, from this capture a head of the user is detected within the first sequence of scan images, during a second segment of the first scan cycle the system may respond to the detection of a head of the user and thus drive the depth sensor along a second segment of the path about the user at a second pitch angle differing than that of the first pitch angle used, in order to locate a top of the head of the user in the field of view of the optical sensor, and once again the depth images are recorded, this time in the form of a second sequence of depth images, a calculation of a transforms is then set to align the first sequence of depth images with the second sequence of depth image, from which the first sequence of depth images and the second sequence of depth images are compiled according to said set of transforms to generate a 3D model of the user. Rather, the prior art of record fails to reasonably specify a change on pitch angle of a scanning system in response to the initial detection and imaging of a user’s head. The same reasoning applies to claim 32 mutatis mutandis. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483